IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 No. 350 EAL 2014

                     Respondent
                                              Petition for Allowance of Appeal from the
                                              Order of the Superior Court
              v.


KAREEM BARNES,

                     Petitioner


                                         ORDER



PER CURIAM

       AND NOW, this 18th day of September, 2015, the Petition for Allowance of

Appeal is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as

to all remaining issues. The issues, rephrased for clarity, are:


       (1)    Whether a challenge to a sentence pursuant to Alleyne v. United States,
              133 S. Ct. 2151 (2013), implicates the legality of the sentence and is
              therefore non-waivable.

       (2)    Whether contemporaneous convictions of possession with intent to
              deliver, pursuant to 35 Pa.C.S. § 780-113, and possession of a firearm
              prohibited, pursuant to 18 Pa.C.S. § 6105, allow application of the
              mandatory minimum sentence found at 42 Pa.C.S. § 9712.1 in light of our
              decision in Commonwealth v. Hopkins, ___ A.3d ___, 2015 Pa.LEXIS
              1282 (decided June 15, 2015).